Citation Nr: 1101879	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned an initial disability rating of 50 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  The Board regrets the additional 
delay that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the claims 
requires additional development.

In written statements, the Veteran claims that his PTSD is so 
severe as to require a disability rating in excess of 50 percent.  
Specifically, the Veteran asserts that he suffers from recurring 
nightmares, sleep difficulty, anger and rage problems, and 
anxiety and panic attacks; has no friends and socially isolates, 
leaving the house only for basic necessities or to help his 
mother with chores; and is unemployable due to his PTSD.  

In support of his claim, the Veteran submitted Vet Center records 
showing ongoing treatment for PTSD in the form of individual and 
group therapy.  Treatment notes dated November 2005 to January 
2007 document additional symptoms that were not noted during the 
January 2006 VA examination.  Those symptoms include ongoing 
depression, nervousness, and anxiety or panic attacks.  In an 
October 2006 statement, the Veteran reported he experienced panic 
attacks several times a week.  However, Vet Center treatment 
notes indicate that, in November 2006 and December 2006, the 
panic attacks were occurring daily.  The Vet Center treatment 
notes also consistently characterize the Veteran's PTSD symptoms 
to be severe or very severe in nature, although they do not 
indicate assignment of a GAF score.  

Vet Center records also suggest that the Veteran may be 
unemployable due to his PTSD.  In statements dated September 2006 
and December 2006, the Veteran's Vet Center readjustment 
counselor noted that the Veteran had not been able to maintain 
steady work since Vietnam, and that most of his jobs lasted only 
a few months because of the Veteran's quick temper and distrust 
of authority.  The counselor noted that the Veteran had 
difficulty following instructions and had a long history of 
becoming angry with fellow employees and getting into fights.  
The counselor expressed his belief that the Veteran was entitled 
to a 100 percent rating because of his long history of never 
being able to hold down the same job for very long due to PTSD 
symptoms.  In further support of his claim, the Veteran submitted 
a Social Security Administration statement of earnings showing 
over 50 different employers between 1969 and 2005.

The Veteran's most recent examination was in January 2006.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Here, the Veteran's last 
examination is well over four years old and is stale.  Clinical 
and lay evidence documents ongoing treatment for PTSD and 
indicates that his condition has worsened since the date of that 
examination.  Because there may have been a significant change in 
the Veteran's condition, the Board finds that a new examination 
is necessary to fully and fairly assess the merits of his claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, that new VA 
examination and opinion should include a review of all pertinent 
evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  
Furthermore, in light of the aforementioned clinical and lay 
evidence, that examination should include specific findings 
regarding the impact of the Veteran's service-connected 
psychiatric disability on his occupational and social 
functioning.  

Additionally, VA medical records appear to be outstanding.  The 
Board notes that the most recent Vet Center records are dated in 
January 2007, and there is no indication in the record that 
subsequent Vet Center records were ever requested.  To the extent 
that any outstanding Vet Center records containing information 
pertinent to the Veteran's claim are considered to be VA records, 
the Board finds that efforts to obtain those records should be 
made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Lastly,  a claim for a total disability rating based on 
individual unemployability (TDIU) is part of an increased rating 
claim when that claim is raised by the record.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the Board finds that the 
issue of entitlement to a TDIU rating has been raised by the 
record.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 50 percent 
disability rating for PTSD.  As he is only service-connected for 
PTSD, his combined disability rating is also 50 percent.  38 
C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  
Therefore, he does not meet the minimum schedular percentage 
criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The issue, 
then, is whether the Veteran's service-connected disability 
nevertheless prohibits him from securing and following gainful 
employment, such that a TDIU rating may be assigned pursuant to 
38 C.F.R. § 4.16(b) (2010).  .

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected disability, 
is no longer able to be employed or whether he is more generally 
unemployable.  It does not appear that an examiner has yet been 
asked to render an opinion as to the overall effect of the 
Veteran's service-connected psychiatric disability on his ability 
to obtain and retain employment.  Therefore, the prudent and 
thorough course of action is to afford the Veteran an examination 
to ascertain the impact of his service-connected psychiatric 
disability on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the Chico 
Vet Center in Chico, California, from 
January 2007 to the present. 

2.  After obtaining the above records, 
schedule the Veteran for a VA examination 
to determine the current severity of his 
service-connected psychiatric disability.  
The claims folder should be reviewed by 
the examiner, and the examination report 
should reflect that review.  The examiner 
should provide a complete rationale for 
all conclusions reached and should discuss 
those findings in relation to the 
pertinent evidence of record, particularly 
the Veteran's previous VA examination 
conducted in January 2006, his subsequent 
Vet Center treatment for PTSD, and his 
written statements regarding ongoing 
symptoms.  Additionally, the examiner 
should provide a full multi-axial 
diagnosis pursuant to DSM-IV, to include a 
GAF score.  All signs and symptoms of any 
psychiatric disability should be reported 
in detail.  The examiner should also 
describe the overall impact of the 
Veteran's psychiatric problems on his 
occupational and social functioning.  
Specifically, the examiner should opine as 
to whether the Veteran's service-connected 
psychiatric disability, without 
consideration of any nonservice-connected 
disabilities, renders him unable to secure 
or follow a substantially gainful 
occupation.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

